TANNER, J.
This matter comes up on the petition of Myra Page and Ethel Williams for the custody of the minor child of the parties to this divorce petition.
The respondent in this petition was the husband of Ruth E. Perry. Said Ruth E. Perry was granted a divorce from Claude W. Perry, re-married, and has since died. The minor child, Martha Elizabeth Perry, is in the custody of the last husband of her mother. The petitioners are the aunt and grandmother of said child. The jurisdiction of the Court in this petition is questioned.
We think that the aunt and grandmother have no legal standing to maintain this petition in their own name, but we suggest .that said petition might be brought in the name of the child by them as next friends. Under the statute the jurisdiction of the Court still exists under the divorce decree.
We suggest that this petition be amended so that it will appear to be brought by the minor child by her next friends. We also suggest that said petition should state the grounds upon which they think that the custody of the child should be changed.